Citation Nr: 1213399	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 5, 2006.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to June 1988 and from November 1990 to June 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 50 percent rating, effective December 10, 2003.  The Veteran timely appealed the rating assigned.  

In February 2006, the Veteran testified at a videoconference hearing before the undersigned.  

In May 2006, the Board remanded the case for additional development.  In December 2006, the RO increased the rating for PTSD to 100 percent effective November 5, 2006.  Because the RO did not assign the maximum disability rating possible for the entire appeal period, the rating prior to that date remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Board denied a rating in excess of 50 percent for PTSD for the period prior to November 5, 2006.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the parties submitted a Joint Motion for Remand.  In a May 2009 Order, the Court granted the motion, vacating and remanding the case to the Board for further appellate review.  

In December 2009, the Board again denied a rating in excess of 50 percent for PTSD for the period prior to November 5, 2006.  The Veteran appealed this decision to the Court.  In May 2010, the parties submitted another Joint Motion for Remand.  In a June 2010 Order, the Court granted the motion and remanded the matter to the Board.  

The Board acknowledges that additional evidence, to include VA records dated through March 2010, was received following the most recent supplemental statement of the case.  This evidence, however, was obtained in connection with unrelated claims filed in February and March 2010 and is not considered relevant to the issue of whether an evaluation greater than 50 percent was warranted for the period prior to November 5, 2006.  Accordingly, a remand for consideration of these records and issuance of additional supplemental statement of the case would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In October 2010, the attorney submitted argument and also requested a 60-day extension to submit additional evidence and/or argument.  In response, the Board extended the time period for submission of additional evidence to December 2, 2010.  In November 2010, the attorney acknowledged the extension and submitted another copy of the October 2010 argument for review.  At that time, it was requested that the Board proceed with adjudication of the case.  

In February 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  The requested opinion was received in March 2011 and in April 2011, the attorney was provided a copy of same.  In May and September 2011, the Board granted extensions of time to submit additional argument and also provided a copy of the Board's VHA instruction letter, as requested by the attorney.  In October 2011, the attorney submitted additional argument; however, no additional evidence was received.  


FINDINGS OF FACT

For the period prior to November 5, 2006, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

For the period prior to November 5, 2006, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 statement of the case and a May 2006 letter provided notice on the "downstream"issue of entitlement to an increased rating.  A May 2008 supplemental statement of the case readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2004 and December 2006.  A VHA opinion was obtained in March 2011.  The Board acknowledges the October 2011 argument that this opinion is inadequate for evaluation purposes because it lacks complete rationale.  The attorney specifically argued that the examiner did not discuss the facts or medical principles relied on and that the conclusion appears to be inconsistent.  

On review, the VHA opinion provided responses for each of the six questions asked and also included rationale.  Regarding the contention that the conclusion was inconsistent, the attorney argues that the physician failed to reconcile his findings with evidence that establishes that the Veteran suffered from different symptomatology at various times.  The Board notes, however, that the examiner acknowledged the fluctuation of symptoms and specifically stated that "symptoms remained at the moderate level even during times of worsening."  The Board has considered the arguments presented, but finds the VHA opinion adequate and declines to request any further clarification.  

The Veteran has not identified any pertinent evidence that remains outstanding and VA's duty to assist has been met.  Accordingly, the Board will address the merits of the claim.



Factual Background

VA outpatient record dated in October 2003 noted the Veteran reported complaints of depression, difficulty sleeping, and nightmares.  He denied trust or avoidance issues, anger, intrusive images, or hypervigilance.  He had a good relationship with his wife and children.  

A November 2003 VA treatment record noted the Veteran was well-groomed, calm and attentive, with normal speech, and intact memory.  His mood was depressed, but thoughts were organized and logical.  There was no evidence of paranoia or hallucinations.  The Veteran showed no current suicidal or homicidal ideation, although aggressive impulses were present.  The examiner noted that the Veteran's "judgment [was] good as evidenced by maintenance of job and family."  

On December 11, 2003, the Veteran and his wife were seen for counseling.  She reported that the Veteran was a "grouch" most of the time and that he isolated himself from her and the children.  The Veteran was still complaining about sleep difficulties, chronic headaches, anxiety, and depression.  Both seemed willing to address relationship issues and the Veteran stated he would try and be more attentive to his family's emotional needs.  

A December 23, 2003 telemedicine note documents the Veteran's reports that he continues to isolate, because he feels unable to be social and at times becomes irritable.  He denied suicidal ideation or aggressive impulse and was demonstrating active pursuit of help with these symptoms.  On mental status examination, the Veteran was groomed with appropriate dress and was oriented and interactive.  Speech was of normal rate and volume, but with reduced inflection.  Mood was "slightly better" but he was still frequently depressed and anxious with constricted, dsyphoric affect.  Thoughts were linear, organized, and logical with no suicidal or homicidal ideation, audio or visual hallucinations, or hypomania.  Insight and judgment were fair without obvious impairment.  

The Veteran was seen for individual counseling in January 2004.  He reported that he worked at a very stressful job and that he did not want to work.  He stated that he had been spending time with the family.  He was still having difficulty sleeping and felt that his medication was not working.  

VA telemedicine note dated February 10, 2004 indicates that medication has had a calming effect, although he still has difficulty going to sleep and sometimes woke up with nightmares.  He reported that his moods were less up and down and he has had better control of irritability on medication.  

The Veteran and his spouse were seen in couple's therapy on February 19, 2004.  She reported that the Veteran continues to isolate and has no interaction with her and minimal with the child.  The Veteran stated he was physically and mentally exhausted and did not feel like interacting.  He felt like the relationship was drifting although he remained committed to it.  

VA telemedicine note dated in March 2004 documents the Veteran's reports that he continues to be withdrawn and only minimally interacting with family.  He was easily angered at work, making it difficult to get along with coworkers.  Despite continued irritability, he reported that since being on medication, he has had better control of anxiety and a slight reduction in irritability, but he had persistent anhedonia and withdrawal.  Objectively, the Veteran's mood was withdrawn.  Thought processes were concrete without evidence of suicidal ideation, homicidal ideation, hallucinations, or delusions.  Insight and judgment were fair with excellent questions regarding treatment.  

VA telemedicine note dated in May 2004 indicates that the Veteran's irritability had diminished slightly since beginning Prozac and the improvement had been noticeable to his wife.  He felt his depressed mood was less intense.  Social isolation persisted.  Objectively, the Veteran was calm with a slightly less constricted affect.  Mood was still irritable.  Thought processes were concrete without evidence of suicidal ideation, homicidal ideation, hallucinations or delusions.  Insight and judgment were fair to good.  

On VA psychiatric examination in June 2004, the Veteran reported that he avoided crowds, kept to himself, and did not enjoy recreational activities although he indicated he liked camping.  He avoided the news because it reminded him of Gulf War experiences.  He described nightmares four or five times per month involving Scud missile attacks.  He felt numb.  The Veteran described his employment in the prison system as stressful.  He had a few co-worker friends but spent most of his time with his family.  On examination, he was very soft-spoken, with dsyphoric, blunted and withdrawn affect.  Thought processes were somewhat disorganized but for the most part goal-directed and logical.  The Veteran acknowledged that he did think about suicide but credibly denied any intent or plan.  He denied homicidal ideation.  Memory and concentration appeared to be somewhat impaired.  Insight and judgment were fair to poor.  The VA examiner stated that the Veteran's difficulties appear to be moderately to severely impacting his life.  The global assessment of functioning (GAF) scale score was 52.  

VA telemedicine note dated June 22, 2004 notes that the Veteran perceived the Prozac to have overall reduced his low mood and tendency to isolate.  Work remained stressful and frequently the Veteran felt close to anger dyscontrol and there was little pleasure in the job.  He still denied any experience of psychosis.  

VA outpatient record dated in August 2004 indicates that the Veteran felt better since his medication was changed.  He was sleeping better, his attitude had improved, and interaction with his family was also better.  He admitted that his job was very stressful, but he was able to manage better.  He stated that he felt so good he did not want to be seen until October.  Some mild symptoms (GAF score of 61-70) were noted under the GAF assessment review.  

VA telemedicine note dated in September 2004 documents the Veteran's reports that mood seems more balanced since his medication was increased.  He reported his last angry outburst was 3-4 weeks ago due to having a disagreement with a co-worker.  He handled the issue by coming back to it a few days later and not in an argumentative way.  He felt depressed and these feelings seem to cycle but he felt overall that they were better than a year ago.  He still had some difficulty with being around people but it depended on if he had a tough day at work.  He reported that things were better with his family and he interacted more with them.  He still had difficulty with anxiety.  His last suicidal ideation was a month ago secondary to high stress at work, feeling sick, and sleep patterns.  He denied any current intent because he thinks about his family and children.  On mental status examination, his speech was normal and mood was fairly good.  Attention and concentration were fair.  

In October 2004, he reported that he was sleeping much better and his mood had improved.  The Veteran noted that he was more relaxed and less irritable and antsy.  He was getting along better with his family, with less isolation at home.  The VA psychiatrist noted "patient doing well with symptom improvement."  

VA outpatient record dated in January 2005 indicates that medication was having a calming effect and decreased anxiety.  Sleep was intact and irritability was overall decreased since increasing medication.  The Veteran stated that his relationship with his wife was going better.  He was staying at home because of cold weather but wanted to get out more.  

VA telemedicine note dated March 10, 2005 indicates that the Veteran was still working.  He reported increased agitation at work and at home secondary to working and stressful environment.  He reported things were going well at home.  On mental status examination, there was no psychomotor agitation and mood was pretty good.  Affect was constricted.  Attention and concentration were intact.  The Veteran denied any active suicidal or homicidal ideation, or hallucinations.  The psychiatrist noted that the Veteran was doing well overall but was having some increased irritability and anxiety most likely secondary to having a stressful job.  

A March 31, 2005 VA telemedicine note indicates that the Veteran was having good days and bad days, with "agitation which he associated with work or increased stress."  He stated that he has not really considered changing jobs because he felt stressful situations anywhere can escalate things.  The Veteran denied suicidal or homicidal ideation, intent, or plan, but he reported that he felt people were watching him sometimes and he did not know why.  His sleep had improved, appetite was good, and concentration was fairly good.  Taking walks had helped with stress relief.  

VA telemedicine note dated in May 2005 indicates that the Veteran's sleep had improved, but concentration could be better.  His interests were fishing and walking.  He stated that he had been dealing with stress at work better by getting outside more.  He denied any verbal or physical altercations for the past 3 to 4 months.  

VA outpatient record dated in June 2005 indicates that the Veteran's marriage and family life continued to improve.  His job continued to be stressful and he had flashbacks.  The social worker indicated that there were no self-destructive thoughts.  

VA telemedicine note dated in July 2005 documents the Veteran's report that he was doing "not so good."  He was having difficulty sleeping and feeling wound up and not able to relax.  He reported that his irritability was better but he could be irritable at work if he did not get good sleep.  He described his mood as good at times and depressed and withdrawn at others.  He was getting along well with his wife and kids and had no problems at work.  He denied any thought of suicide even when depression is bad.  On mental status examination, his thought processes were linear, and attention and concentration were intact.  

An August 2, 2005 VA outpatient record indicates the Veteran admitted to increased thoughts of suicide and was wondering if his family would be better off without him.  He had no plans or intent.  The Veteran stated that if he received 100 percent for PTSD then he could quit his job and all the stress would be gone.  The VA social worker assigned a GAF score of 50.  

VA telemedicine note dated August 4, 2005 indicates the Veteran was still quite depressed with occasional passive suicidal thoughts.  He reported more down days than good days.  He felt anxiety and irritability were slightly better.  He was getting along well with his wife and kids, and had no problems at work although it was stressful.  

VA telemedicine note dated August 25, 2005 indicates he was a little less depressed since starting Paxil.  He still had periods of depression but isolated less and felt more hopeful and calmer.  

VA outpatient record dated in September 2005 indicates that the Veteran was decompensating with increased depression and isolation.  The Veteran also reported that his marriage was drifting and he had minimal interaction with his children.  

VA outpatient record dated in November 2005 indicates that the Veteran continued to decompensate to the point that he planned on quitting his job.  His job and home life were stressing him out.  He had no plans on securing future employment.  He reported he felt his life was being constantly threatened at the prison and he wanted out.  The social worker indicated the Veteran would continue to monitor self-destructive behavior and possibly develop alternative plans to positive employment.  

VA telemedicine note dated in December 2005 indicates that mood was slightly better.  He had irritability at times, but more days were better.  Anxiety was "way up there" and his job was still stressful.  He planned on leaving his job within the next few months.  He was getting along better with his wife, but still isolating a lot after work.  

VA telemedicine note dated January 5, 2006 indicates that the Veteran recently quit his job.  He feared that going back to work would put him over the edge, increasing depression and suicidal ideation.  He felt safe at home.  The examiner noted that his symptoms had worsened since stopping Paxil and the plan was to restart.  

A January 19, 2006 letter from a VA psychiatrist to the Veteran described the care he had received since 2003.  The psychiatrist wrote that "you have continued to struggle with your PTSD symptoms which have significantly interfered with your work and personal life.  In the past month you have resigned from your job due to the increase in PTSD related anxiety and anger that your work causes."

At a February 2006 videoconference hearing, the Veteran discussed his PTSD symptoms and stated that they had worsened.  He testified that he stopped working due to depression and the stress he had as a correctional officer at a prison.  He also reported that the relationships with his wife and children were distant.  

A February 9, 2006 VA telemedicine note describes the Veteran as "still down at times, isolative, but better."  His depression "continues to improve."  The Veteran was worried about finances since being unemployed.  His nightmares and flashbacks were "about the same."  He still had intermittent suicidal thoughts but less frequent and severe, and he denied any intent or plan.  

A February 23, 2006 VA outpatient record indicates that depression and sleep had improved.  The Veteran stated that he was exercising and this seemed to help with depression.  Overall he stated that he had improved but was "afraid the other shoe will drop."  

VA telemedicine note dated March 2, 2006 noted that the Veteran's depression continued to improve with a higher dosage of Paxil and without the stress of a job.  Anxiety and PTSD symptoms were unchanged.  The Veteran had no suicidal thoughts.  

A March 23, 2006 VA treatment record noted the Veteran reported suicidal ideation with no intent.  The record also noted that the Veteran continued to experience severe depression and anxiety, was under financial strain, and his wife was planning on obtaining employment.  The record indicated that he continued to isolate himself from family and that his relationships continued to drift.  

A May 2006 telemedicine note indicated that the Veteran was feeling good and optimistic about getting on a waiting list for a PTSD inpatient program.  Overall, he continued to feel better since he stopped working.  He was sleeping well and exercising two days per week.  He enjoyed swimming.  The examiner noted that the Veteran had occasional suicidal thoughts which he has had at baseline for years, but never a plan to act or true intent.  

A July 2006 VA treatment record noted that the Veteran had "PTSD and depressive symptoms that are cyclic in nature and alternate with periods of decreased sleep and increased energy in which his PTSD symptoms also wane."  The Veteran's primary complaints were his trouble with irritability and emotional numbness that caused him to feel distant from his family.  He had no clear delusions or visual hallucinations, but it was noted that when he looked out of the window at night he saw "figures in the dark."  His GAF score was 50.

In August 2006, the Veteran had no suicidal or homicidal ideation.  His paranoia was under good control and his mood had improved.  He was described as hopeful, with plans for the future.  The record also noted that his relationships were stable and he had been getting out more.  No psychosis was present.

In September 2006, the Veteran noted he had been doing fairly well.  He had not been looking for work and had no desire to seek employment.  His family was living on his 50 percent disability payments.  Paranoia and depression had improved.  The examiner noted "no self-destructive behavior."  

VA telemedicine note dated in October 2006 indicates the Veteran was stable and depressive episodes were mildly improved.  However, irritability continued to be problematic.  He had some episodes of yelling at his family that disturbed him.  He had no suicidal or homicidal ideation and no delusions or hallucinations were present.  Insight and judgment were fair.  An outpatient referral form indicated that he was working at "being more active and less isolation."  He was also working on irritability and anxiety.  

A November 2, 2006 VA telemedicine note indicates that the Veteran was doing "reasonably well."  His anger and irritability were slightly better, which improved his relationships with his family.  Upon mental status examination, he was well-groomed, with appropriate speech, and linear, logical and coherent thought processes.  There was no suicidal or homicidal ideation.  Insight and judgment were fair.  The Veteran began a VA PTSD residential treatment program on November 5, 2006.  

On VA examination in December 2006, during his residential program, the examiner noted that the Veteran had chronic, severe, PTSD and could not work at this time.  GAF was reported as 42.  The December 2006 rating decision assigned a 100 percent rating from the date of hospitalization (November 5, 2006).  

In February 2011, the Board requested a VHA opinion to address the severity of the Veteran's PTSD from the time service connection was granted until November 2006, when the disability rating was increased to 100 percent.  Due to the wide spectrum of symptoms, the Board was seeking clarification to help assess the severity of the Veteran's PTSD.  The questions and responses are set forth as follows:

(1) From the date service connection was granted to October 2004, are the manifestations of the Veteran's PTSD more severe, as severe, or less severe than those demonstrated from October 2004 through July 2005?  

Opinion 1: From the date [that] service connection was granted until October 2004, the manifestations of appellant's PTSD are approximately equal to those of October 2004 through July 2005.

(2) From August 2005 to November 2006, are the manifestations of the Veteran's PTSD more severe, as severe, or less severe than those demonstrated from October 2004 through July 2005?

Opinion 2: From the date of August 2005 to November 2006, the manifestations of appellant's PTSD are approximately equal to those of October 2004 through July 2005.  

(3) Are the manifestations of PTSD from the date service connection was granted until October 2004 so severe as to produce deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood?

Opinion 3: From the date service connection was granted until October 2004, the manifestations of appellant's PTSD are not so severe as to cause deficiencies in most areas of daily living and mental status findings as specified.  

(4) Are the manifestations of PTSD from July 2005 to November 2006 so severe as to produce deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood?

Opinion 4: The manifestations of appellant's PTSD from July 2005 to November 2006 are not so severe as to cause deficiencies in most areas of daily living and mental status findings as specified.  

(5) Is the GAF score of 50 noted in October 2005, which represents serious symptoms, consistent with the level of impairment due to PTSD at that time?

Opinion 5: The GAF score of 50 noted in October 2005 is not consistent with the level of impairment due to PTSD at that time.  

(6) Is the GAF score of 52 noted in June 2004, which represents moderate symptoms, consistent with the level of impairment due to PTSD at that time?

Opinion 6: The GAF score of 52 noted in June 2004 is consistent with the level of impairment due to PTSD at the time.  

RATIONALE: Due deference should be accorded to clinical judgments of severity make (sic) by providers at the time of treatment.  Nevertheless, the evidence of record indicates that appellant's condition has been less than severe from the time service connection was granted until November 2006.  The documented fluctuation of symptoms reported in (sic) typical in those with disorders like PTSD.  Symptoms remained at the moderate level even during the times of some worsening.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.   A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As noted, in August 2008, the Board denied a schedular rating in excess of 50 percent for the period prior to November 5, 2006.  The parties filed a joint motion in May 2009 and alleged 4 separate errors, essentially as follows: (1) misapplication of Diagnostic Code 9411, by emphasizing the Veteran's apparent lack of "a true desire to die" where no such criterion exists in the diagnostic code; (2) failure to fully discuss the PTSD symptoms listed in the July 2006 VA examination report; (3) failure to fully discuss the relevance of GAF scores of 50 and 52; and (4) omission of reasons and bases regarding whether the claim should be referred for an extraschedular evaluation.  

Despite extensive discussion in the December 2009 Board decision, the parties filed another joint motion in May 2010, agreeing that while the Board addressed each of the 4 allegations of error, it did not do so in a manner that substantially complied with the terms of the joint motion.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Regarding the first two allegations of error, the parties agreed that the Board appeared to apply the diagnostic code in a mechanical fashion, violating the holding in Mauerhan.  Regarding the third allegation of error, the parties agreed that the Board did not explain how it reached the determination that the assigned GAF scores were not inconsistent with the symptoms contemplated in the 50 percent rating.  Regarding the possibility of referral for an extraschedular rating, the parties agreed that the Board misinterpreted the steps articulated in Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, although not mentioned in the previous joint motion, the parties now agree that staged ratings may be appropriate for the period prior to October 2004 and after July 2005.  

At the outset, the Board acknowledges that not all, or even some, of the symptoms cited in Diagnostic Code 9411 are required to support a particular evaluation.  See Mauerhan.  Nonetheless, they are examples set forth in the regulations and as such, will be discussed herein.  The Board observes that despite alleged error in the application of the diagnostic code, the joint motions place significant emphasis on a single symptom - suicidal ideation.  

The joint motions both point out that Diagnostic Code 9411 does not require any level of specificity as to the frequency or nature of suicidal ideation.  Notwithstanding, in October 2010 argument, the attorney noted that references to suicidal thoughts appear fairly often in the record and the Board did not explain why this frequency of concern was only intermittent.  The Veteran submitted "that this frequency, properly considered, qualifies as a significant showing of suicidal ideation (...) under the 70 [percent] criteria."  

As set forth in the factual background, the Veteran reported suicidal ideation on various occasions and the Board agrees that such is shown.  As repeatedly noted, however, this is merely an example of the type of symptom(s) that justify a particular rating and having suicidal ideation, regardless of frequency, plan or intent, does not necessarily indicate that the criteria for a 70 percent evaluation are met or more nearly approximated.  See Mauerhan, supra.

Evidence of record does not show the Veteran had obsessional rituals that interfered with routine activities or speech that was intermittently illogical, obscure, or irrelevant.  

The Board acknowledges that the Veteran experienced depression.  In October 2010 argument, the attorney indicated that the Board did not discuss serious depression noted in January and February 2006.  The Board has considered this evidence; the overall record, however, suggests that the Veteran's depression was not near-continuous.  While many records note depression, not many note the frequency or duration of his depression.  The records that do note the duration tend to show that his depression occurred intermittent.  In this regard, a December 2003 record notes that he was frequently depressed; a September 2004 record indicates his depression appeared to occur in cycles; a July 2005 record indicates he had a depressed mood at times; and an August 2005 record notes periods of depression.  Furthermore, there is no indication that depression affected his ability to function independently, appropriately or effectively.  The Veteran was able to take care of himself and his family and he was completely independent as to daily living concerns.  

The Board acknowledges that the Veteran has at times shown difficulty with anger management, but he did not exhibit impaired impulse control to the degree contemplated in the criteria.  In particular, the Veteran frequently reported irritability, but evidence of record does not show associated periods of violence.  In this regard, a December 2003 record shows he denied having aggressive impulses; a February 2004 record notes that he had better control of his irritability; a March 2004 record shows he reported having difficulty getting along with co-workers; a June 2004 record indicates he was close to "anger dyscontrol"; a September 2004 record indicates his last angry outburst was 3 to 4 weeks earlier; and an October 2006 record shows that he reported having episodes of yelling.  Thus, the record shows that he had had problems with irritability and anger, but they did not produce violence acts.

Regarding other symptoms noted in the criteria for a 70 percent rating, he has not exhibited spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran is consistently described as appropriately dressed and well groomed.  

With respect to the ability to cope with stress, the Board acknowledges the October 2010 argument that its previous analysis was selective and conclusory.  In this regard, the Board concedes the Veteran had some difficulty adapting to stressful circumstances, such as work.  He did, however, adopt methods such as taking walks or exercising to relieve the stress and on occasion, found these methods successful.  The Board agrees that treatment records indicate that exercise did not always help, but notes that improvement was shown with medication.  

Regarding the ability to obtain and maintain effective relationships, in October 2010 argument, the attorney pointed out that there were positive comments, as well as negative reports on this subject, and that the data appears to be roughly balanced on either side.  The Board agrees that the record contains both positive and negative information regarding family relationships.  For example, the Veteran frequently reported being distant from his family and that he tended to isolate.  At other times, he reported that things were going well with his family and that he was not having problems at work.  The Board observes that the Veteran has been married to the same individual for many years and that counseling notes of record indicate that both are committed to the relationship.  The Veteran was also shown to have friendly relationships with some co-workers prior to quitting his job in early 2006.  The overall evidence suggests difficulties in maintaining effective work and social relationships, but it does not show an inability to establish and maintain such.  

In October 2010, the attorney argued that the Veteran resigned from employment due to his PTSD symptoms, but that the Board concluded that his symptoms were not of such gravity to produce impairment with regard to work.  The Board acknowledges this argument, but observes that recognition of some occupational impairment is clearly reflected in the already assigned 50 percent evaluation.  

Regarding the decision to voluntarily resign from employment, the Board observes that the Veteran had an extremely stressful job and was apparently not willing to entertain a career change.  The evidence does not necessarily show that the symptoms associated with PTSD made the job more stressful; rather, the converse appears to be shown.  That is, the Veteran's particular job appeared to intermittently exacerbate his PTSD symptoms.  For example, in March 2005, the psychiatrist noted that the Veteran was doing well overall, but was having some increased irritability and anxiety most likely secondary to having a stressful job.  The January 2006 medical statement indicates that PTSD significantly interfered with work, but then went on to indicate that the Veteran resigned due to increased PTSD symptoms that his work caused.  The overall evidence does not show that the Veteran could not maintain any type of employment due to PTSD and multiple records indicate that he did not want to work or look for other employment.  

The parties have also pointed to a July 2006 VA record, wherein the Veteran reported that he saw figures outside in the dark.  The Board notes that persistent delusions or hallucinations are listed as examples of symptoms that might support a 100 percent evaluation.  On review, the claims file contains extensive records and objective findings on mental status examination are reported on numerous occasions.  Medical records repeatedly show no clinical evidence of hallucinations or delusions.  Indeed, at the time of the referenced report, the VA psychiatrist noted the Veteran had no visual hallucinations and no clear delusions.  The overall evidence does not support a finding of persistent delusions, hallucinations, or other psychotic symptoms.  

In October 2010 argument, the attorney noted that the Board did not discuss the June 2004 findings of "somewhat impaired" memory and concentration, "somewhat disorganized" thought processes, and that insight and judgment were fair to poor.  The Board acknowledges that deficiencies in thinking are for consideration in determining whether a 70 percent evaluation is warranted.  In reviewing the June 2004 examination, the Board agrees that thought processes were described as somewhat disorganized; however, the examiner further indicated that for the most part, they were goal-directed and logical.  Moreover, he was not shown to have disorganized thought process in treatment records shortly before and subsequent to the examination, which suggests that it is not evidence of a worsening in his disability.  In reviewing the record, the Veteran's thought processes have repeatedly been described as organized, logical, linear, concrete, and coherent.  Attention and concentration were also frequently described as intact; and insight and judgment as fair, and fair to good.  

In determining whether an increased evaluation is warranted for the period prior to November 5, 2006, the Board has considered whether the evidence demonstrates deficiencies in most areas.  See Bowling v. Principi, 15 Vet. App. 1, 11-12 (2001).  On review, the Board agrees that the Veteran experienced some occupational and social impairment due to the symptoms described above.  In considering the evidence of record, (to include the assigned GAF scores, which will be discussed in further detail below), the Board does not find the overall disability picture consistent with "deficiencies" in most areas as contemplated by the rating criteria.  Further, the Board does not find other symptoms of a nature and gravity commensurate with the criteria for a 70 percent evaluation.  The Board notes that the March 2011 VHA opinion indicates that the appellant's PTSD was not so severe as to cause deficiencies in most areas of daily living and mental status findings as specified and that his condition had been less than severe prior to November 2006.  

Turning to the third allegation of error, the Board will discuss the assigned GAF scores.  The GAF scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4TH ed. 1994).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Board observes that a GAF score is not determinative by itself and is only part of the relevant evidence for consideration.  Thus, a particular score does not equate to a particular rating.  While the joint motions selectively reference GAF scores of 50 and 52, the Board notes that a GAF assessment review in August 2004 indicated only mild symptoms.  The Board further notes that the March 2011 VHA opinion indicates that the GAF score of 50 (which indicates severe impairment) was not consistent with the level of PTSD and that the GAF score of 52 (which indicates moderate impairment) was consistent with the level of PTSD.  

In October 2010, the attorney argued that the Board's previous conclusion that GAF scores indicate only moderate impairment is difficult to reconcile with the ample evidence of suicidal ideation, which is part of the 70 percent criteria and not part of the 50 percent criteria.

The Board acknowledges that suicidal ideation is listed as an example of a serious symptom under DSM-IV, and that it is also listed as an example in the rating criteria for a 70 percent evaluation.  Notwithstanding, it is necessary to consider the entire disability picture, as opposed to one symptom or one GAF score.  As illustrated by the factual background and as noted above, the Board does not find occupational and social impairment with deficiencies in most areas.  Thus, the Board finds the various GAF scores, when considered with all objective findings, to include suicidal ideation, to be more consistent with the symptoms contemplated by a 50 percent rating than a 70 percent rating.  

The Board has also considered whether staged ratings are for application.  See Fenderson.  As noted in the May 2010 joint motion, the parties agreed that staged ratings may be appropriate for the period prior to October 2004 and after July 2005.  The particular ratings sought have not been identified.  In support of this argument, the joint motion notes that in October 2003, the Veteran complained of depression and nightmares; and in June 2004, complained of social isolation with feelings of paranoia and claustrophia in crowds, and with emotional numbness, and that the examiner noted thought processes were somewhat disorganized and memory and concentration somewhat impaired.  It was also noted that in September 2004, the Veteran had difficulty being around people and had difficulty with anxiety and felt restless and nervous.  

The parties further indicated that between October 2004 and July 2005, the Veteran's mood and sleep had improved, concentration was fairly good, he was dealing with stress better, and was getting along well with his wife and kids without difficulty at work.  

In October 2010, the private attorney argued that the Board must consider the downward trend of symptoms in early 2006.  While the Board may not focus on symptoms that show improvement, neither may it focus on any particular symptom or symptoms that may suggest a worsening.  In 2006, the Veteran reported increasing depression and suicidal ideation, a distant relationship with his wife and children, emotional numbing, episodes of yelling at his wife and kids, irritability, and suicidal thoughts.  However, interspersed among these records are other records that reflect an improvement in the relationship with his family, improvements in depression, less frequent suicidal thoughts, and feelings of hope for the future.

When looking at all of the symptoms, the Board cannot agree that the record reflects a downward trend in 2006; rather, the Board finds that these records more accurately reflect fluctuations in symptoms.  

As discussed above, the cited findings have all been considered.  Additionally, a VHA opinion was obtained to specifically address the severity of the Veteran's symptoms for the periods in question.  This opinion, which considered all relevant evidence, essentially determined that the manifestations of the appellant's PTSD were approximately equal for the period prior to November 2006.  In making this determination, the physician considered the fluctuation of symptoms but found that they remained at the moderate level even during the times of some worsening.  

On review, evidence of record clearly shows some waxing and waning of PTSD symptoms during the appeal period and as noted, there is some inconsistency in symptoms presented.  Notwithstanding, and with consideration of all evidence and argument of record, the Board does not find any distinct or separate period, to include those identified in the joint motion, prior to November 5, 2006, where an evaluation greater than 50 percent is warranted.

In short, the service-connected PTSD has not been shown to be manifested by symptoms that are productive of occupational and social impairment with deficiencies in most areas at any distinct period during the course of the appeal.  As discussed above, his judgment was described as fair or better for the vast majority of the time.  The occasional problems with coworkers are not shown to cause deficiencies at work particularly since there is no evidence he was ever reprimanded, received poor evaluations, or counseled for behavior associated with PTSD.  In addition, and his decision to leave his job does not mean he would have been unable to work satisfactorily in other types of employment.  

Similarly, the Veteran's noted problems with mood and thinking were not shown to produce deficiencies since he still was able to function adequately.  The Veteran did have problems relating to his wife and children at various times that could be considered  indicative of deficiencies in family relations at times, but this is just one of several areas of deficiencies.  Hence, deficiencies in most areas are not shown.  

Finally, the parties agreed that the Board misinterpreted case law regarding referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

On review and as discussed, the rating criteria for service-connected PTSD reasonably describe the Veteran's disability level and symptomatology.  That is, the assigned 50 percent evaluation considers the Veteran's level of social and occupational impairment due to his PTSD and associated symptoms, and higher schedular evaluations are available when the disability picture more nearly approximates a greater level of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.

The Board acknowledges the October 2010 attorney argument that the Board did not discuss whether there was marked interference with employment.  Having determined, however, that available schedular evaluations are adequate, the Board declines to proceed to "the second step of the inquiry".  That is, whether there are factors such as marked interference with employment or frequent periods of hospitalization.  See Thun.



ORDER

A rating in excess of 50 percent for PTSD prior to November 5, 2006 is denied.  



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


